UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.
                                                                       No. 99-4723
JAMES JOHN SHEA, JR., a/k/a Joseph
Passalaqua,
Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of West Virginia, at Huntington.
Robert C. Chambers, District Judge.
(CR-99-101)

Argued: April 7, 2000

Decided: June 30, 2000

Before WILKINS and TRAXLER, Circuit Judges, and
William L. OSTEEN, United States District Judge
for the Middle District of North Carolina,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Ray McVeigh Shepard, Assistant United States Attorney,
Huntington, West Virginia, for Appellant. Peter Dowling Aiken,
Fort Lauderdale, Florida, for Appellee. ON BRIEF: Rebecca A.
Betts, United States Attorney, Huntington, West Virginia, for Appel-
lant. Mark Underwood, Huntington, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This is an appeal by the government from the district court's sup-
pression of evidence obtained during a warrantless search of a hotel
room occupied by defendant James John Shea, Jr. Prior to ruling, the
district court took testimony and made certain findings of fact which,
because we cannot say they were clearly erroneous, we must assume
to be correct.

Shea drove from Florida to the Hampton Inn in Barboursville,
West Virginia to meet 16-year-old Jane Doe. Doe, whom Shea had
met in an Internet chat room, voluntarily drove her vehicle to the
hotel as well. And, it was not the first time the couple had met. They
had arranged to see one another on at least two prior occasions. Hav-
ing learned of the intended meeting, Doe's father, sister, and brother-
in-law began to look for Doe and eventually found her automobile at
the Hampton Inn. Through conversations with the hotel staff, Doe's
family confirmed that Shea was registered at the hotel. Not surpris-
ingly, a disturbance ensued and two "911" calls were made from the
hotel. Doe's brother-in-law called "911" and notified the dispatcher
that a young girl was in a hotel room with an older man. And, the
hotel staff called "911" to report the disturbance and request assis-
tance from the police.

When officers arrived, Shea was in the hall outside his hotel room
arguing with Doe's brother-in-law. The door to Shea's room was
closed. Although the officers knew that Doe had voluntarily driven to
the hotel to meet Shea, they did nothing to determine whether Doe
met the age for consensual sex, which is 16 years old in West Vir-
ginia. See W. Va. Code Ann. § 61-8B-2 (1997). And, there was no
reasonable basis to believe that Doe was in peril or that any crime was
being committed. Nevertheless, the officers ordered Shea to open the
door to his hotel room, and entered without a warrant and without

                    2
Shea's consent. Upon entering, the officers found Doe sitting on a bed
putting on her shoes. The room was searched and a video camera,
tapes and related equipment seized.

Rejecting the government's claim that exigent circumstances justi-
fied the officers' warrantless entry into Shea's hotel room, see United
States v. Moss, 963 F.2d 673, 678 (4th Cir. 1992), the district court
concluded that the search violated Shea's Fourth Amendment rights
and granted Shea's motion to suppress the evidence obtained as a
result of the entry. Having reviewed the briefs and the record, and
having the benefit of oral argument, we affirm on the reasoning of the
district court.

AFFIRMED

                    3